Citation Nr: 0505787	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  99-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right testicular 
seminoma, status post right inguinal orchiectomy followed by 
hockey stick irradiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded this case back to the 
RO in March 2002.

In March 2002, the Board also instructed the RO to issue a 
Statement of the Case as to the issues of entitlement to 
higher initial evaluations for left shoulder and right middle 
finger disorders.  While a Statement of the Case was issued 
in November 2002, the veteran has not responded to this 
issuance to date.  Accordingly, the Board has determined that 
these issues have not been perfected for appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's right testicular seminoma was first 
manifest within one year following service.


CONCLUSION OF LAW

Right testicular seminoma, status post right inguinal 
orchiectomy followed by hockey stick irradiation, was 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

The Board also notes that the RO has considered the veteran's 
claim under 38 C.F.R. § 3.311, which addresses exposure to 
ionizing radiation.  For reasons described in further detail 
below, however, the Board finds that further consideration of 
this section is unnecessary, as there is evidence of a 
presumptive etiological link between the veteran's disorder 
and service.

The veteran's service medical records are negative for any 
symptoms of right testicular seminoma.  He was treated for a 
varicocle, and service connection has been separately 
established for a varicocelectomy.

Subsequent to service, the veteran's April 1998 VA general 
medical examination report reflects that he complained of 
paresthesias at the incision site of his varicocelectomy on 
the left side.  He was subsequently treated for scrotal pain, 
greater on the left than on the right, in December 1998.  An 
ultrasound conducted in the same month revealed "at least 
two slightly irregular hypoechoic areas associated with the 
right testis," possibly related to a post-inflammatory 
process.  However, the radiologist also noted that the 
possibility of an early neoplastic lesion would be difficult 
to exclude.  A repeat ultrasound from May 1999 was 
unremarkable.  In July 2000, following the veteran's 
complaints of a peanut-sized lump on his right testicle, a 
right orchiectomy was performed.  This surgery revealed a 
classic-type seminoma of the right testicle, and hockey stick 
irradiation followed.  

The veteran underwent a VA genitourinary examination in April 
2001, and the examiner noted that he was unaware of any link 
between a varicocele and cancer, particularly since the 
veteran's varicocelectomy was done on the left side.  
However, the examiner also noted the findings from the 
December 1998 ultrasound concerning irregular hypoechoic 
areas in the right testicle.  The examiner, while finding no 
relationship between the cancer and the varicocele, did not 
specify whether the veteran's disability was otherwise 
directly related to service.  In a May 2001 addendum, the 
examiner noted that the hypoechoic areas from the first 
ultrasound had disappeared on the second ultrasound, but he 
also stated that "[i]t is at least likely that the seminoma 
lesion was the 1st manifestation in 12/98." 

In July 2004, the veteran's claims file was forwarded to a VA 
doctor for a medical opinion based on a claims file review.  
This doctor confirmed that there was no relationship between 
right testicular seminoma and a left varicocele.  However, 
the doctor cited to several malignancy studies and noted that 
"it may be" that the second ultrasound of the right 
testicle simply did not identify the tiny lesions previously 
seen.  As such, "it could be possible that the seminoma was 
present within one year of discharge from active service."

Based on all of this evidence, the Board finds that it is at 
least as likely as not that the veteran's testicular seminoma 
was present within one year following service.  He had right 
scrotal pain and abnormalities shown upon ultrasound within 
one year of discharge.  Although testicular seminoma was not 
diagnosed until 2000, both the May 2001 VA examination 
addendum and the July 2004 opinion indicate a strong 
possibility that, given the first ultrasound, testicular 
seminoma was present within one year following service.  
Notably, there are no medical opinions to the contrary in 
regard to the question of incurrence in view of 38 C.F.R. 
§§ 3.307 and 3.309.

After resolving all doubt in favor of the veteran under 
38 U.S.C.A. § 5107(b), the Board concludes that the veteran's 
right testicular seminoma was first manifest within one year 
following service.  Accordingly, service connection is 
warranted for this disorder on a presumptive basis, and the 
claim is granted.


ORDER

The claim of entitlement to service connection for right 
testicular seminoma, status post right inguinal orchiectomy 
followed by hockey stick irradiation, is granted.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


